DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities:  claim recites four entities related to a ratio of three numbers. It is suggested to amend claim according to paragraph [0034] of instant specification as follows: “The method of claim 1, wherein the molar ratio of the DNA fragment encoding a gene expression inhibitor : mRNA fragment of T7 RNA polymerase : plasmid DNA for self-amplification of the T7 RNA polymerase is 0.4:1:1.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-9, 12-15, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2015/0064215, March 2015, of record)Chen et al (Cancer Gene Therapy, 1995, vol.2, 4: 281-289) and in further view of Chen et al (Cancer Gene Therapy, 1995, vol.2, 4: 281-289), Nakano et al (Biochemical and Biophysical Research Communications, 2003, 301: 974-978), Greif et al (EP 2377928, October 2011, of record)  and Bailey et al (Biochimica et Biophysica Acta, 2000, 1468: 239-252).
Huang et al teach methods of cancer treatment by using expression system delivering
shRNAs (see Abstract, paragraphs [0003, 0017]). Such cytoplasmic expression system includes plasmid DNA for self amplification of the T7 RNA polymerase (autogene) comprising operably linked T7 promoter, IRES, gene encoding T7 polymerase, polyA tail and termination sequence, activated by introduction of T7 RNA polymerase through bacterial carrier (see Figures 8-9, paragraphs [0014, 0031-0032]) and can further include gene for shRNA (see paragraph [0017]).

Huang et al do not teach activating T7 autogene upon administration of 5’-capped T7 RNA polymerase mRNA of SEQ ID NO: 1, or autogene and target gene (shRNA) being on different plasmids, or specific weight ratios of nucleic acids to liposome, or liposome being DOPC, or molar ratios of plasmids to mRNA.
Chen et al teach T7 polymerase autogenes comprising T7 promoter and gene encoding T7 polymerase (see “Plasmids” section on page 282), which allows T7 polymerase production upon supplying T7 polymerase and autogene plasmid to mammalian cell with the use of liposomes (see Abstract). Such T7 polymerase production in a cell makes possible expression of any other gene, target gene, under control of T7 promoter, which can be supplied on the same or different plasmid (see second column on page 281).
Nakano et al teach that transfection of cells with 5’-capped T7 RNA polymerase mRNA instead of T7 polymerase protein allows more efficient expression of a gene under control of T7 promoter (see Abstract, first column on page 975).
Greif et al teach T7 RNA polymerase mRNA of SEQ ID NO: 1 (see paragraph [0052]), which is identical to instant SEQ ID NO: 1.
Bailey et al teach that DNA plasmids can be delivered into cells using liposome
comprising DOPC (see Abstract). 
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to modify the system taught by Huang et al with elements
taught by Chen et al and Nakano et al and using mRNA taught by Grief et al and liposomes taught by Bailey et al. One of the ordinary skill in the art would be motivated to do so, because Nakano et al teach more effective way to produce T7 polymerase using its mRNA and Chen et al teach that expression of target gene such can be shRNA and T7 autogene can be on different plasmids. Bailey et al teach delivery of DNA plasmids using liposomes comprising DOPC. Further Grief et al teach T7 RNA polymerase mRNA which can be used in the system taught by Huang et al. It is within the skill of one of the ordinary skill in the art to determine the optimal ratio of nucleic acid to DOPC or molar ratios of plasmids to mRNA as in claims 13 and 21. It is expected that such system delivered to cells will provide effects as in claims 9, 14, 15, 19 and 20 in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to references by Farrow et al and Finn et al have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Concerning Huang et al reference Applicant argues that the reference teaches one plasmid comprising T7 autogene and target gene, while instant claims require that both elements are present in two different plasmids. In response Chen et al reference (see above) teaches that target gene and T7 autogene can be present on the same or different plasmids. Further it is noted that instant disclosure does not provide a comparison with expressing both T7 polymerase and target gene (shRNA) on the same plasmid, because all the examples shown (see Examples 1-6) relate to expressing T7 polymerase from a different plasmid than shRNA. Therefore it is not clear if requirement of different plasmids is essential for the effect shown.
Further Applicant argues that instant disclosure introduces T7 polymerase as autogene and not mRNA. In response it is not clear what this statement means, because claim 1 recites introduction of composition comprising both mRNA and autogene for T7 polymerase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635